         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 1 of 52



 1   Katie J.L. Scott (Cal. Bar No. 233171)
     Email address: katie.scott@arnoldporter.com
 2   Krista M. Carter (Cal. Bar No. 225229)
     Email address: krista.carter@arnoldporter.com
 3   Joshua Seitz (Cal. Bar No. 325236)
     Email address: joshua.seitz@arnoldporter.com
 4   ARNOLD & PORTER KAYE SCHOLER LLP
     3000 El Camino Real
 5   Building 5, Suite 500
     Palo Alto, California 94306
 6   Telephone:     (650) 319-4500
     Facsimile:     (650) 319-4700
 7
     Matthew M. Wolf (to be admitted pro hac vice)
 8   Email address: matthew.wolf@arnoldporter.com
 9   Jennifer Sklenar* (Cal. Bar No. 200434)
     Email address: jennifer.sklenar@arnoldporter.com
10   ARNOLD & PORTER KAYE SCHOLER LLP
     601 Massachusetts Ave, NW
11   Washington, DC 20001-3743
     Telephone:      (202) 942-5000
12   Facsimile:      (202) 942-5999
     *Admitted in NY and CA only;
13
     Practice limited to matters before
14   federal courts and federal agencies

15   Attorneys for Defendants BGI Americas Corp.,
     MGI Tech Co., Ltd., MGI Americas Inc.,
16   and Complete Genomics, Inc.

17

18                                UNITED STATES DISTRICT COURT
19                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
20
      ILLUMINA, INC. and                         )      Case No.: 20-cv-01465-WHO
21    ILLUMINA CAMBRIDGE LTD.,                   )
                                                 )      DEFENDANTS’ ANSWER TO
22                  Plaintiffs,                  )      COMPLAINT FOR PATENT
                                                 )      INFRINGEMENT
23           v.                                  )
                                                 )
24    BGI GENOMICS CO., LTD.,                    )      DEMAND FOR JURY TRIAL
      BGI AMERICAS CORP,                         )
25    MGI TECH CO., LTD.,                        )
      MGI AMERICAS INC., and                     )
26    COMPLETE GENOMICS INC.,                    )
                                                 )
27                  Defendants.                  )
                                                 )
28

     DEFENDANTS’ ANSWER TO COMPLAINT                                        Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 2 of 52



 1
            Defendants1 BGI Americas Corp. (“BGI Americas”), MGI Tech Co., Ltd. (“MGI Tech”),
 2
     MGI Americas Inc. (“MGI Americas,” and Complete Genomics, Inc. (“CGI”) (collectively,
 3
     “Defendants”),2 through its undersigned counsel, hereby demands a jury trial and answers the
 4
     Complaint of Plaintiffs Illumina, Inc. and Illumina Cambridge Ltd. (collectively, “Illumina”) as
 5
     follows:
 6
                                            INTRODUCTION
 7
            1.      Defendants admit that BGI Genomics and MGI Tech are headquartered in
 8
     Shenzhen, China. Defendants deny any remaining allegations of Paragraph 1.
 9
            2.      Defendants admit that this action involves U.S. Patent Nos. 7,771,973 (the “’973
10
     Patent”), 7,541,444 (the “’444 Patent”), and 10,480,025 (the “’025 Patent”). Defendants admit
11
     that Exs. 1, 2, and 3 of the Complaint appear to be copies of the ’973 Patent, the ’444 Patent, and
12
     the ’025 Patent, respectively. Defendants deny any remaining allegations of Paragraph 2.
13
            3.      Paragraph 3 of the Complaint contains legal conclusions to which no response is
14
     required. To the extent a response is required, Defendants admit that they have installed and
15
     operated certain BGISEQ and MGISEQ sequencers at their San Jose, California facility.
16
     Defendants admit that they intend to make sequencing instruments and CoolMPSTM reagents
17
     commercially available. Defendants deny any remaining allegations of Paragraph 3.
18
            4.      Defendants admit the allegations of Paragraph 4.
19
            5.      Defendants admit that CGI filed two Petitions to institute inter partes review
20
     (“IPR”) of several claims of the ’537 Patent. Defendants admit that CGI listed BGI Shenzhen
21
     Co., Ltd., BGI Groups USA Inc., BGI Genomics Co., Ltd., and BGI Americas Corporation as real
22
     parties in interest in those Petitions and that MGI Tech and MGI Americas were not identified as
23

24   1
       At the time of this filing, Defendant BGI Genomics Co., Ltd. (“BGI Genomics”) has not been
     served with Illumina’s Complaint. Nothing herein shall be considered a response by BGI
25
     Genomics. With respect to any response contained herein that is directed to alleged activities or
26   knowledge of BGI Genomics, such response is based on the information and belief of the
     responding Defendants only.
27
     2
      Illumina refers to the Defendants with alternative short-hand names that are inconsistent with
28   ordinary corporate practice. Thus, those short-hand names will not be used herein.

                                                       1
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 3 of 52




 1   real parties in interest. Defendants deny any remaining allegations of Paragraph 5 of the
 2   Complaint.
 3          6.       Paragraph 6 contains legal conclusions to which no response is required. To the
 4   extent that a response is deemed required, Defendants admit that this District has familiarity with
 5   related patents and the dispute. Defendants admit that they have a San Jose, California facility in
 6   this District. Defendants deny any remaining allegations of Paragraph 6.
 7          7.       Paragraph 7 contains legal conclusions to which no response is required. To the
 8   extent that a response is deemed required, Defendants deny any allegations in Paragraph 7.
 9                                                PARTIES
10          8.       Defendants admit that, on information and belief, Plaintiff Illumina, Inc. is a
11   Delaware corporation with its principal place of business at 5200 Illumina Way, San Diego,
12   California 92122.
13          9.       Defendants admit that, on information and belief, Plaintiff Illumina Cambridge
14   Ltd. is a foreign corporation with its principal place of business at Chesterford Research Park,
15   Little Chesterford, Saffron Walden, Essex CB10 1XL, United Kingdom.
16          10.      Defendants lack sufficient information to admit or deny the allegations of
17   Paragraph 10 of the Complaint, and on that basis, deny them.
18          11.      Defendants admit that BGI Genomics is a Chinese corporation that has its
19   headquarters at Building No.7, BGI Park, No.21 Hongan 3rd Street, Yantian District, Shenzhen
20   518083, China. Defendants deny any remaining allegations of Paragraph 11.
21          12.      Defendants deny the allegations of Paragraph 12.
22          13.      Defendants admit that MGI Tech is a Chinese corporation that has its headquarters
23   at Building No.11, Beishan Industrial Zone, Yantian District, Shenzhen 518083, China.
24   Defendants deny any remaining allegations of Paragraph 13.
25          14.      Defendants admit that MGI Americas has a principal place of business at 2904
26   Orchard Parkway, San Jose, California 95134. Defendants deny any remaining allegations of
27   Paragraph 14.
28
                                                        2
     DEFENDANTS’ ANSWER TO COMPLAINT                                                  Case No. 20-cv-01465-WHO
           Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 4 of 52




 1           15.    Defendants admit that CGI has a principal place of business at 2904 Orchard
 2   Parkway, San Jose, California 95134. Defendants deny any remaining allegations of Paragraph
 3   15.
 4           16.    Paragraph 16 contains legal conclusions to which no response is required. To the
 5   extent that a response is deemed required, Defendants deny the allegations of Paragraph 16.
 6                                     JURISDICTION AND VENUE
 7           17.    Defendants admit that this action arises under the Patent Laws of the United States
 8   of America, 35 U.S.C. § 1, et seq. and that this Court has federal question jurisdiction under 28
 9   U.S.C. §§ 1331 and 1338(a) because this is a civil action arising under the Patent Act.
10           18.    Defendants admit, for the purposes of this action, that venue is proper in this
11   District. Defendants further admit that MGI Americas and CGI have a principal place of business
12   at 2904 Orchard Parkway, San Jose, California 95134. Defendants deny any remaining
13   allegations of Paragraph 18.
14           19.    Defendants admit that venue is proper under 28 U.S.C. § 1391(b) and (c), and
15   1400(b), for the foreign Defendants because as foreign defendants they may be sued in any
16   judicial district, including in this District. Defendants admit that Judge Orrick of this District has
17   experience with the patents related to the patents-in-suit and that Judge Alsup of this district had
18   experience with patents related to the patents-in-suit, but he has stated that he “now remembers
19   little about the patents.” See Illumina, Inc. et al. v. BGI Genomics Co., Ltd., et al., Case No. 19-
20   cv-03770-WHO at D.N. 18. Defendants deny any remaining allegations of Paragraph 19.
21           20.    Paragraph 20 contains legal conclusions to which no response is required. To the
22   extent that a response is deemed required, Defendants admit, for the purposes of this action, that
23   this Court has personal jurisdiction over each of the Defendants. Defendants deny any remaining
24   allegations of Paragraph 20.
25           21.    Defendants admit the allegations of Paragraph 21.
26           22.    Paragraph 22 contains legal conclusions to which no response is required. To the
27   extent that a response is deemed required, Defendants deny the allegations of Paragraph 22.
28
                                                        3
     DEFENDANTS’ ANSWER TO COMPLAINT                                                  Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 5 of 52




 1
            a.     Defendants admit that Ex. 50 of the Complaint depicts “Representative Offices” in
 2
                   San Francisco, Los Angeles, and San Diego, California and an “Office/Lab” in San
 3
                   Jose, California. Defendants deny any remaining allegations of Paragraph 22.a. of
 4
                   the Complaint.
 5
            b.     Paragraph 22.b. of the Complaint contains legal conclusions to which no response
 6
                   is required. To the extent a response is deemed required, Defendants deny the
 7
                   allegations of Paragraph 22.b. of the Complaint.
 8
            c.     Paragraph 22.c. of the Complaint contains legal conclusions to which no response
 9
                   is required. To the extent that a response is deemed required, Defendants admit
10
                   that BGI Genomics has had a presence at industry trade shows in California,
11
                   including those listed in Paragraph 22.c. of the Complaint and that BGI Genomics’
12
                   CEO, Ye Yin, presented at the J.P. Morgan Health Care Conference in January of
13
                   2018. Defendants deny any remaining allegations in Paragraph 22.c. of the
14
                   Complaint.
15
            d.     Defendants admit that in March 2019, BGI Genomics entered into a $50 million
16
                   partnership with Natera, Inc. Defendants deny any remaining allegations of
17
                   Paragraph 22.d.
18
            23.    Paragraph 23 requires no response.
19
            a.     Defendants admit that Ex. 12 of the Complaint identifies Yongwei Zhang as the
20
                   Group VP and CEO of BGI Americas Region at BGI Group. Defendants deny any
21
                   remaining allegations in Paragraph 23.a. of the Complaint.
22
            b.     Defendants admit that Ex. 13 of the Complaint identifies Ke Zhan as a Director of
23
                   Product Management at BGI Americas. Defendants deny any remaining
24
                   allegations in Paragraph 23.b. of the Complaint.
25
            c.     Defendants admit that Ex. 14 of the Complaint identifies Yuhan Zhang as a
26
                   resident in the San Francisco Bay Area and as having worked in San Jose,
27
                   California. Defendants further admit that Ex. 14 of the Complaint states that Ms.
28
                                                     4
     DEFENDANTS’ ANSWER TO COMPLAINT                                             Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 6 of 52




 1                  Zhang “[i]dentified new business opportunities, reached out to potential partners
 2                  and managed existing relationship through email campaign, framed contracts, and
 3                  MoU,” and “[o]rganized and supported marketing events in North and South
 4                  America to promote the brand and publicity.” Defendants deny any remaining
 5                  allegations in Paragraph 23.c. of the Complaint.
 6          24.     Paragraph 24 contains legal conclusions to which no response is required. To the
 7   extent that a response is deemed required, Defendants admit that, for the purposes of this case,
 8   BGI Genomics has not contested personal jurisdiction, but that BGI Genomics has not been
 9   served, such exercise of jurisdiction over BGI Genomics is improper at this time. See Illumina,
10   Inc. et al. v. BGI Genomics Co., Ltd., et al., Case No. 19-cv-03770-WHO at D.N. 27 and 42.
11   Defendants deny any remaining allegations of Paragraph 24 of the Complaint.
12          25.     Paragraph 25 contains legal conclusions to which no response is required. To the
13   extent that a response is deemed required, Defendants admit that BGI Americas is present in
14   California. Defendants deny any remaining allegations of Paragraph 25.
15          a.      Defendants admit the allegations of Paragraph 25.a. of the Complaint.
16          b.      Defendants deny the allegations of Paragraph 25.b. of the Complaint.
17          c.      Paragraph 25.c. of the Complaint contains legal conclusions to which no response
18                  is required. To the extent that a response is deemed required, Defendants admit
19                  that some of the employees of BGI Americas, including former employee Johan
20                  Christiaanse, were located in this District. Defendants also admit that Yongwei
21                  Zhang resides in this District. Defendants deny any remaining allegations of
22                  Paragraph 25.c. of the Complaint.
23          d.      Defendants admit that BGI Americas offers a variety of biotechnology services to
24                  customers in North and South America including services related to Defendants’
25                  sequencing products, including arranging for sequencing services for North and
26                  South American customers to be performed in laboratories outside the United
27                  States.
28
                                                        5
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 7 of 52




 1          26.     Paragraph 26 contains legal conclusions to which no response is required. To the
 2   extent that a response is deemed required, Defendants admit that this Court has jurisdiction over
 3   BGI Americas. Defendants deny any remaining allegations of Paragraph 26 of the Complaint.
 4          27.     Paragraph 27 contains legal conclusions to which no response is required. To the
 5   extent that a response is deemed required, Defendants deny the allegations of Paragraph 27.
 6          a.      Defendants admit that MGI Tech recently announced plans to make sequencing
 7                  instruments and CoolMPSTM reagents commercially available in the United States.
 8          b.      Defendants admit that a map on MGI Tech’s website shows that it has a San Jose,
 9                  California facility that is a “State-of-the-art technology and development base.”
10                  Defendants deny any remaining allegations of Paragraph. 27.b. of the Complaint.
11          c.      Paragraph 27.c. of the Complaint contains legal conclusions to which no response
12                  is required. To the extent that a response is deemed required, Defendants admit
13                  that the MGI Americas’ website, as reflected in Ex. 20 to the Complaint, states:
14                  “As the leading manufacturer and developer of BGI’s proprietary NGS
15                  instrumentation, the global MGI organization provides comprehensive products
16                  and services for fully-automated, real-time, whole picture and lifelong genetic
17                  analysis in life science research.” Defendants admit that NGS stands for “next
18                  generation sequencing.” Defendants deny any remaining allegations of Paragraph
19                  27.c. of the Complaint.
20          d.      Paragraph 27.d. of the Complaint contains legal conclusions to which no response
21                  is required. To the extent that a response is deemed required, Defendants admit
22                  that Duncan Yu appeared at the J.P. Morgan Healthcare Conference in San
23                  Francisco, California on January 9, 2019. Defendants deny any remaining
24                  allegations of Paragraph 27.d.
25          e.      Defendants admit that, on March 4, 2019, in San Jose, California, MGI Tech
26                  announced claimed improvements to its sequencing technology and its plans to
27                  enter the United States market.
28
                                                      6
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 8 of 52




 1          f.      Paragraph 27.f. of the Complaint contains legal conclusions to which no response
 2                  is required. To the extent that a response is deemed required, Defendants admit
 3                  that MGI Tech is involved in the research, development and marketing of the
 4                  accused products in China. Defendants deny any remaining allegations of
 5                  Paragraph 27.f.
 6          g.      Paragraph 27.g. of the Complaint contains legal conclusions to which no response
 7                  is required. To the extent that a response is deemed required, Defendants admit
 8                  that MGI Tech’s Chief Science Officer, Rade Drmanac, Director of Business
 9                  Development, Jia Sophie Liu, and VP of Engineering, Paul Lundquist, reside in
10                  this District. Defendants deny any remaining allegations of Paragraph 27.g. of the
11                  Complaint.
12          28.     Paragraph 28 contains legal conclusions to which no response is required. To the
13   extent that a response is deemed required, for the purposes of this case, Defendants do not contest
14   that this Court has jurisdiction over MGI Tech. Defendants deny any remaining allegations of
15   Paragraph 28 of the Complaint.
16          29.     Paragraph 29 contains legal conclusions to which no response is required. To the
17   extent that a response is deemed required, Defendants admit that MGI Americas is present in
18   California. Defendants deny any remaining allegations of Paragraph 29.
19          a.      Paragraph 29.a. contains legal conclusions to which no response is required. To
20                  the extent that a response is deemed required, Defendants admit that Counsel for
21                  Defendants have provided notice to Illumina that MGI Americas intends to make
22                  sequencing instruments and CoolMPSTM reagents commercially available in the
23                  United States. Defendants deny any remaining allegations in Paragraph 29.a.
24          b.      Paragraph 29.b. contains legal conclusions to which no response is required. To
25                  the extent that a response is deemed required, Defendants admit that Counsel for
26                  Defendants have provided notice to Illumina that MGI Americas intends to make
27                  sequencing instruments and standard MPS reagents available to key opinion
28
                                                       7
     DEFENDANTS’ ANSWER TO COMPLAINT                                               Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 9 of 52




 1                  leaders on a no cost trial basis in the United States. Defendants deny any
 2                  remaining allegations in Paragraph 29.b.
 3          c.      Paragraph 29.c. of the Complaint contains legal conclusions to which no response
 4                  is required. To the extent that a response is deemed required, Defendants admit
 5                  that the MGI Americas’ website, as reflected in Ex. 20 to the Complaint, states:
 6                  “As the leading manufacturer and developer of BGI’s proprietary NGS
 7                  instrumentation, the global MGI organization provides comprehensive products
 8                  and services for fully-automated, real-time, whole picture and lifelong genetic
 9                  analysis in life science research.” Defendants admit that NGS stands for “next
10                  generation sequencing.” Defendants deny any remaining allegations of Paragraph
11                  29.c. of the Complaint.
12          d.      Paragraph 29.d. of the Complaint contains legal conclusions to which no response
13                  is required. To the extent that a response is deemed required, Defendants admit
14                  that MGI Americas is involved in the research, development, and marketing of the
15                  accused products. Defendants deny any remaining allegations of Paragraph 29.d.
16          e.      Defendants admit that Ex. 28 of the Complaint states that MGI Americas’ field
17                  service engineer, Abigail Frank, “services NGS instruments and lab automated
18                  workstations at Complete Genomics in San Jose, as well as external customers
19                  throughout North and South America.” Defendants deny any remaining
20                  allegations of Paragraph 29.e. of the Complaint.
21          f.      Defendants admit that Ex. 38 of the Complaint states that MGI Americas is
22                  responsible for sales and marketing of the accused sequencing instruments and
23                  certain related materials in North and South America. Defendants deny any
24                  remaining allegations of Paragraph 29.f.
25          30.     Paragraph 30 contains legal conclusions to which no response is required. To the
26   extent that a response is deemed required, for the purposes of this case, Defendants do not contest
27   that this Court has jurisdiction over MGI Americas. Defendants deny any remaining allegations
28   of Paragraph 30 of the Complaint.
                                                       8
     DEFENDANTS’ ANSWER TO COMPLAINT                                               Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 10 of 52




 1          31.     Paragraph 31 contains legal conclusions to which no response is required. To the
 2   extent that a response is deemed required, Defendants admit that CGI is present in California.
 3   Defendants deny any remaining allegations of Paragraph 31.
 4          a.      Paragraph 31.a. of the Complaint contains legal conclusions to which no response
 5                  is required. To the extent a response is deemed required, Defendants admit that
 6                  CGI is involved in the development, marketing, and operation of the accused
 7                  products. Defendants deny any remaining allegations of Paragraph 31.a.
 8          b.      Paragraph 31.b. of the Complaint contains legal conclusions to which no response
 9                  is required. To the extent a response is deemed required, Defendants admit that
10                  according to Exs. 24 & 30-31 of the Complaint, Suzanne Yakota, Shifeng Li, and
11                  Rade Drmanac’s LinkedIn profiles state they reside in the San Francisco Bay Area.
12                  Defendants deny any remaining allegations of Paragraph 31.b. of the Complaint.
13          c.      Defendants admit that, according to Ex. 32 of the Complaint, CGI Fluidics
14                  Systems Engineer, Wei Wang, states she ensures the proper installation
15                  qualification and operation qualification (IQ/OQ), and instrument performance
16                  verification (IPV) of NGS systems, such as the BGISEQ-500 in an ISO 17025
17                  accredited and customer-oriented environment, and that Ms. Wang states she is
18                  responsible for creating and compiling comprehensive procedural documentation
19                  for NGS systems, for processes including IQ/OQ, IPV, troubleshooting, repairs,
20                  replacement parts, calibrations, and maintenance.
21          d.      Defendants admit that Exs. 33-34 of the Complaint describe CGI job postings for a
22                  Senior Regional Sales Manager/Director and a Strategic Accounts
23                  Specialist/Manager/Director based in San Jose, California. Defendants further
24                  admit that, according to the job postings, the positions, inter alia, would: (i)
25                  provide a one touch-point for the global customers with the full MGI product
26                  portfolio; (ii) navigate orders through the customer purchasing process; and (iii) be
27                  responsible for leading regional sale activities for MGI’s NGS Sequencing
28
                                                        9
     DEFENDANTS’ ANSWER TO COMPLAINT                                                  Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 11 of 52




 1                   instruments, reagents, software, or solutions in the designated region. Defendants
 2                   deny any remaining allegations of Paragraph 31.d. of the Complaint.
 3           32.     Paragraph 32 contains legal conclusions to which no response is required. To the
 4   extent that a response is deemed required, Defendants admit that this Court has jurisdiction over
 5   CGI. Defendants deny any remaining allegations of Paragraph 32 of the Complaint.
 6           33.     Paragraph 33 contains legal conclusions to which no response is required. To the
 7   extent that a response is deemed required, Defendants deny the allegations of Paragraph 33.
 8                                   INTRA-DISTRICT ASSIGNMENT
 9           34.     Defendants admit that pursuant to Civil Local Rules 3-5(b) and 3-2(c), because
10   this action is an intellectual property action, it is properly assigned to any of the divisions in this
11   District. Defendants admit that this case is properly assigned to Judge William H. Orrick’s Court
12   in the San Francisco Division. Defendants deny any remaining allegations of Paragraph 34.
13                                             BACKGROUND
14           Alleged Infringement of the ’973, ’444, and ’025 Patents by the DNBSEQ Systems
15           35.     Defendants admit that the ’973 Patent, entitled “Modified Nucleotides” issued on
16   August 10, 2010, and that the inventors named on the face of the ’973 Patent are John Milton,
17   Xioalin Wu, Mark Smith, Joseph Brennan, Colin Barnes, Xioahai Liu, and Silke Ruediger.
18   Defendants admit that a copy of the ’973 Patent appears to be attached to the Complaint as Ex. 1.
19   Defendants lack sufficient information to respond to the remaining allegations of Paragraph 35,
20   and on that basis denies them.
21           36.     Defendants admit that the ’444 Patent, entitled “Modified Nucleotides” issued on
22   June 2, 2009, and that the inventors named on the face of the ’973 Patent are John Milton, Xioalin
23   Wu, Mark Smith, Joseph Brennan, Colin Barnes, Xioahai Liu, and Silke Ruediger. Defendants
24   admit that a copy of the ’444 Patent appears to be attached to the Complaint as Ex. 2. Defendants
25   lack sufficient information to respond to the remaining allegations of Paragraph 36, and on that
26   basis denies them.
27           37.     Defendants admit that the ’025 Patent, entitled “Labelled Nucleotides” issued on
28   November 19, 2019, and that the inventors named on the face of the ’025 Patent are Shankar
                                                   10
     DEFENDANTS’ ANSWER TO COMPLAINT                                                    Case No. 20-cv-01465-WHO
           Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 12 of 52




 1   Balasubramanian, Colin Lloyd Barnes, Xioahai Liu, John Milton, Xioalin Wu, and Harold
 2   Swerdlow. Defendants admit that a copy of the ’025 Patent appears to be attached to the
 3   Complaint as Ex. 3. Defendants lack sufficient information to respond to the remaining
 4   allegations of Paragraph 37, and on that basis denies them.
 5           38.    Defendants admit that the ’973, ’444, and ’025 Patents appear to claim priority to
 6   the ’131 App. Defendants admit that the ’537 Patent appears to claim priority to the ’131 App.
 7   Defendants admit that Illumina has asserted the ’537 Patent against Defendants in this District.
 8   Illumina, Inc. et al, v. BGI Genomics Co., Ltd. et al, 19-cv-03770-WHO (N.D. Cal.).
 9   Defendants admit that Illumina filed suit in German Court based on EP1530578B1. Illumina v.
10   Latvia MGI Tech SIA, LG Düsseldorf. Defendants deny any remaining allegations of Paragraph
11   38.
12           39.    Paragraph 39 contains legal conclusions to which no response is required. To the
13   extent that a response is deemed required, Defendants admit that CGI filed IPR2017-02172 on
14   October 5, 2017. Defendants deny any remaining allegations of Paragraph 39.
15           40.    Paragraph 40 contains legal conclusions to which no response is required. To the
16   extent that a response is deemed required, Defendants admit that an opposition was filed against
17   European Patent No. EP3002289B1 on December 28, 2018. Defendants deny any remaining
18   allegations of Paragraph 40.
19           41.    Paragraph 41 contains legal conclusions to which no response is required. To the
20   extent that a response is deemed required, Defendants admit that a complaint regarding the ’537
21   Patent was served on July 1, 2019. Defendants deny any remaining allegations of Paragraph 41.
22           42.    Defendants admit that in or around October 2015, BGI Genomics launched the
23   BGISEQ-500. Defendants admit that the BGISEQ-500 was developed by CGI. Defendants
24   admit that in or around November 2016, BGI Genomics launched the BGISEQ-50. Defendants
25   admit that in or around October 2017, BGI launched the MGISEQ-200 and the MGISEQ-2000,
26   which are now known as the DBNSEQ-50 and DBNSEQ-G400, respectively. Defendants admit
27   that in or around October 2018, MGI launched the MGISEQ-T7, which is now known as the
28   DBNSEQ-T7. Defendants admit that the BGISEQ and MGISEQ devices are identified in MGI
                                               11
     DEFENDANTS’ ANSWER TO COMPLAINT                                               Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 13 of 52




 1   Tech’s product brochures, on the “Sequencer” section of MGI Tech’s website, and the product
 2   user manuals, which are all publicly accessible on MGI Tech’s website. Defendants admit that a
 3   copy of the MGISEQ-2000 product brochure appears to be attached to the Complaint as Ex. 35,
 4   that relevant pages of the website itself appear to be attached to the Complaint as Ex. 36, and that
 5   the user manual appears to be attached to the Complaint as Ex. 37. Defendants deny any
 6   remaining allegations of Paragraph 42.
 7          43.      Paragraph 43 contains legal conclusions or definitions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 43.
10          44.      Paragraph 44 contains legal conclusions or definitions to which no response is
11   required. To the extent that a response is deemed required, Defendants deny the allegations of
12   Paragraph 44.
13          45.      Defendants admit that Ex. 22 contains the language quoted in Paragraph 45.
14   Defendants deny any remaining allegations in Paragraph 45.
15          46.      Defendants admit the allegations in Paragraph 46.
16          47.      Defendants admit the allegations of Paragraph 47.
17          48.      Defendants admit the allegations of Paragraph 48.
18          49.      Defendants admit the allegations of Paragraph 49.
19          50.      Defendants admit that a preliminary and exemplary claim chart is attached to the
20   Complaint as Ex. 4. In attempting to incorporate the claim chart as allegations, the Complaint
21   seeks to impose obligations far beyond those contemplated and allowed by the Federal Rules of
22   Civil Procedure and this District’s Patent Local Rules. To the extent that Illumina seeks to
23   incorporate each element of the claim chart as an allegation, the allegations do not comply with
24   Federal Rule of Civil Procedure 8(d), which requires that “each allegation must be simple,
25   concise, and direct.” Furthermore, the allegations in the claim charts are vague and ambiguous as
26   Illumina has indicated that the claim chart is not intended to limit Illumina’s right to modify the
27   chart, and that the chart is “preliminary and exemplary.” Defendants deny any remaining
28   allegations of Paragraph 50.
                                                       12
     DEFENDANTS’ ANSWER TO COMPLAINT                                                 Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 14 of 52




 1          51.      Paragraph 51 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent a response is deemed required, Defendants admit that they have used the
 3   DNBSEQ sequencers and related reagents within the United States. Defendants deny any
 4   remaining allegations of Paragraph 51.
 5          52.      Paragraph 52 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent a response is deemed required, Defendants admit they distribute
 7   DNBSEQ promotional and marketing materials and the DNBSEQ User Manuals in their
 8   websites. Defendants deny any remaining allegations of Paragraph 52.
 9          53.      Paragraph 53 of the Complaint contains legal conclusions to which no response is
10   required. To the extent a response is deemed required, Defendants deny the allegations of
11   Paragraph 53.
12          54.      Defendants admit that a preliminary and exemplary claim chart is attached to the
13   Complaint as Ex. 5. In attempting to incorporate the claim chart as allegations, the Complaint
14   seeks to impose obligations far beyond those contemplated and allowed by the Federal Rules of
15   Civil Procedure and this District’s Patent Local Rules. To the extent that Illumina seeks to
16   incorporate each element of the claim chart as an allegation, the allegations do not comply with
17   Federal Rule of Civil Procedure 8(d), which requires that “each allegation must be simple,
18   concise, and direct.” Furthermore, the allegations in the claim charts are vague and ambiguous as
19   Illumina has indicated that the claim chart is not intended to limit Illumina’s right to modify the
20   chart, and that the chart is “preliminary and exemplary.” Defendants deny any remaining
21   allegations of Paragraph 54.
22          55.      Paragraph 55 of the Complaint contains legal conclusions to which no response is
23   required. To the extent a response is deemed required, Defendants admit that they have used the
24   DNBSEQ sequencers and related reagents within the United States. Defendants deny any
25   remaining allegations of Paragraph 55.
26          56.      Paragraph 56 of the Complaint contains legal conclusions to which no response is
27   required. To the extent a response is deemed required, Defendants admit they distribute
28
                                                       13
     DEFENDANTS’ ANSWER TO COMPLAINT                                                 Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 15 of 52




 1   DNBSEQ promotional and marketing materials and the DNBSEQ User Manuals in their
 2   websites. Defendants deny any remaining allegations of Paragraph 56.
 3          57.      Paragraph 57 of the Complaint contains legal conclusions to which no response is
 4   required. To the extent a response is deemed required, Defendants deny the allegations of
 5   Paragraph 57.
 6          58.      Paragraph 58 of the Complaint contains legal conclusions to which no response is
 7   required. To the extent a response is deemed required, Defendants deny the allegations of
 8   Paragraph 58.
 9          59.      Defendants admit that a preliminary and exemplary claim chart is attached to the
10   Complaint as Ex. 6. In attempting to incorporate the claim chart as allegations, the Complaint
11   seeks to impose obligations far beyond those contemplated and allowed by the Federal Rules of
12   Civil Procedure and this district’s Patent Local Rules. To the extent that Illumina seeks to
13   incorporate each element of the claim chart as an allegation, the allegations do not comply with
14   Federal Rule of Civil Procedure 8(d), which requires that “each allegation must be simple,
15   concise, and direct.” Furthermore, the allegations in the claim charts are vague and ambiguous as
16   Illumina has indicated that the claim chart is not intended to limit Illumina’s right to modify the
17   chart, and that the chart is “preliminary and exemplary.” Defendants deny any remaining
18   allegations of Paragraph 59.
19          60.      Paragraph 60 of the Complaint contains legal conclusions to which no response is
20   required. To the extent a response is deemed required, Defendants admit that they have used the
21   DNBSEQ sequencers and related reagents within the United States. Defendants deny any
22   remaining allegations of Paragraph 60.
23          61.      Paragraph 61 of the Complaint contains legal conclusions to which no response is
24   required. To the extent a response is deemed required, Defendants admit they distribute
25   DNBSEQ promotional and marketing materials and the DNBSEQ User Manuals in their
26   websites. Defendants deny any remaining allegations of Paragraph 61.
27

28
                                                       14
     DEFENDANTS’ ANSWER TO COMPLAINT                                                 Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 16 of 52




 1           62.     Paragraph 62 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent a response is deemed required, Defendants deny the allegations of
 3   Paragraph 62.
 4           63.     Paragraph 63 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent a response is deemed required, Defendants deny the allegations of
 6   Paragraph 63.
 7                                                COUNT I
 8                 Non-Infringement of U.S. Patent No. 7,771,973 (the “’973 Patent”)
 9           64.     Defendants repeat and reallege its answers to Paragraphs 1 through 63 as if fully
10   set forth herein.
11           65.     Paragraph 65 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 65.
14           BGI Genomics’ Non-Infringement of the ’973 Patent
15           66.     Paragraph 66 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 66.
18           67.     Paragraph 67 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 67.
21           Direct Non-Infringement By BGI Genomics
22           68.     Paragraph 68 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 68.
25           69.     Paragraph 69 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants admit that the BGISEQ-
27   500 was developed by CGI. Defendants deny any remaining allegations of Paragraph 69.
28
                                                      15
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 17 of 52




 1          70.       Defendants admit that Ex. 50 of the Complaint depicts “Representative Offices” in
 2   San Francisco, Los Angeles, and San Diego, California and an “Office/Lab” in San Jose,
 3   California. Defendants deny any remaining allegations of Paragraph 70 of the Complaint.
 4          71.       Paragraph 71 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants admit that BGI Genomics
 6   has had a presence at industry trade shows in California, including those listed in Paragraph 71 of
 7   the Complaint and that BGI Genomics’ CEO, Ye Yin, presented at the J.P. Morgan Health Care
 8   Conference in January of 2018. Defendants deny any remaining allegations in Paragraph 71 of
 9   the Complaint.
10          Induced Non-Infringement by BGI Genomics
11          72.       Paragraph 72 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 72.
14          73.       Paragraph 73 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 73.
17          74.       Paragraph 74 of the Complaint contains legal conclusions to which no response is
18   required. To the extent that a response is deemed required, Defendants deny the allegations of
19   Paragraph 74.
20          75.       Paragraph 75 of the Complaint contains legal conclusions to which no response is
21   required. To the extent that a response is deemed required, Defendants deny the allegations of
22   Paragraph 75.
23          76.       Paragraph 76 of the Complaint contains legal conclusions to which no response is
24   required. To the extent that a response is deemed required, Defendants admit that BGI
25   Genomics’ CEO, Ye Yin, presented at the J.P. Morgan Health Care Conference in January of
26   2018. Defendants deny any remaining allegations in Paragraph 76 of the Complaint.
27

28
                                                       16
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 18 of 52




 1          77.      Paragraph 77 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 77.
 4          78.      Paragraph 78 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 78.
 7          79.      Paragraph 79 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 79.
10          Contributory Non-Infringement By BGI Genomics
11          80.      Paragraph 80 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 80.
14          81.      Paragraph 81 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 81.
17          Willful Non-Infringement By BGI Genomics
18          82.      Paragraph 82 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 82.
21          83.      Paragraph 83 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 83.
24          84.      Paragraph 84 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 84.
27          BGI Americas’ Non-Infringement of the ’973 Patent
28
                                                      17
     DEFENDANTS’ ANSWER TO COMPLAINT                                               Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 19 of 52




 1          85.      Paragraph 85 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 85.
 4          Direct Non-Infringement By BGI Americas
 5          86.      Paragraph 86 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 86.
 8          Induced Non-Infringement By BGI Americas
 9          87.      Paragraph 87 of the Complaint contains legal conclusions to which no response is
10   required. To the extent that a response is deemed required, Defendants deny the allegations of
11   Paragraph 87.
12          88.      Paragraph 88 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 88.
15          89.      Paragraph 89 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 89.
18          90.      Paragraph 90 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 90.
21          91.      Paragraph 91 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 91.
24          92.      Paragraph 92 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 92.
27          Contributory Non-Infringement by BGI Americas
28
                                                      18
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 20 of 52




 1          93.      Paragraph 93 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 93.
 4          94.      Paragraph 94 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 94.
 7          Willful Non-Infringement By BGI Americas
 8          95.      Paragraph 95 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 95.
11          96.      Paragraph 96 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 96.
14          97.      Paragraph 97 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 97.
17          MGI Tech’s Non-Infringement of the ’973 Patent
18          98.      Paragraph 98 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 98.
21          Direct Non-Infringement By MGI Tech
22          99.      Paragraph 99 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants admit that the MGI
24   Americas’ website states: “As the leading manufacturer and developer of BGI’s proprietary NGS
25   instrumentation, the global MGI organization provides comprehensive products and services for
26   fully-automated, real-time, whole picture and lifelong genetic analysis in life science research.”
27   Defendants admit that NGS stands for “next generation sequencing.” Defendants admit that a
28   map on MGI Tech’s website shows that it has a San Jose, California facility that is a “State-of-
                                                   19
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 21 of 52




 1   the-art technology and development base.” Defendants deny any remaining allegations of
 2   Paragraph 99 of the Complaint.
 3          Induced Non-Infringement By MGI Tech
 4          100.   Paragraph 100 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 100.
 7          101.   Paragraph 101 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 101.
10          102.   Paragraph 102 of the Complaint contains legal conclusions to which no response is
11   required. To the extent that a response is deemed required, Defendants deny the allegations of
12   Paragraph 102.
13          103.   Paragraph 103 of the Complaint contains legal conclusions to which no response is
14   required. To the extent that a response is deemed required, Defendants deny the allegations of
15   Paragraph 103.
16          104.   Paragraph 104 of the Complaint contains legal conclusions to which no response is
17   required. To the extent that a response is deemed required, Defendants deny the allegations of
18   Paragraph 104.
19          105.   Paragraph 105 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 105.
22          106.   Paragraph 106 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 106.
25          107.   Paragraph 107 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 107.
28
                                                     20
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 22 of 52




 1          108.   Paragraph 108 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 108.
 4          Contributory Non-Infringement By MGI Tech
 5          109.   Paragraph 109 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 109.
 8          110.   Paragraph 110 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 110.
11          Willful Non-Infringement By MGI Tech
12          111.   Paragraph 111 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 111.
15          112.   Paragraph 112 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 112.
18          113.   Paragraph 113 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 113.
21          MGI Americas’ Non-Infringement of the ’973 Patent
22          114.   Paragraph 114 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 114.
25          Direct Non-Infringement By MGI Americas
26          115.   Paragraph 115 of the Complaint contains legal conclusions to which no response is
27   required. To the extent that a response is deemed required, Defendants admit that the MGI
28   Americas’ website states: “As the leading manufacturer and developer of BGI’s proprietary NGS
                                                   21
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 23 of 52




 1   instrumentation, the global MGI organization provides comprehensive products and services for
 2   fully-automated, real-time, whole picture and lifelong genetic analysis in life science research.”
 3   Defendants admit that NGS stands for “next generation sequencing.” Defendants admit that a
 4   map on MGI Tech’s website shows that it has a San Jose, California facility that is a “State-of-
 5   the-art technology and development base.” Defendants deny any remaining allegations of
 6   Paragraph 115 of the Complaint.
 7          Induced Non-Infringement By MGI Americas
 8          116.    Paragraph 116 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 116.
11          117.    Paragraph 117 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 117.
14          118.    Paragraph 118 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 118.
17          119.    Paragraph 119 of the Complaint contains legal conclusions to which no response is
18   required. To the extent that a response is deemed required, Defendants deny the allegations of
19   Paragraph 119.
20          120.    Defendants admit that Ex. 28 of the Complaint states that MGI Americas’ field
21   service engineer, Abigail Frank, “services NGS instruments and lab automated workstations at
22   Complete Genomics in San Jose, as well as external customers throughout North and South
23   America.” Defendants deny any remaining allegations of Paragraph 120 of the Complaint.
24          121.    Paragraph 121 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 121.
27

28
                                                       22
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 24 of 52




 1          122.   Paragraph 122 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 122.
 4          123.   Paragraph 123 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 123.
 7          124.   Paragraph 124 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 124.
10          Contributory Non-Infringement By MGI Americas
11          125.   Paragraph 125 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 125.
14          126.   Paragraph 126 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 126.
17          Willful Non-Infringement By MGI Americas
18          127.   Paragraph 127 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 127.
21          128.   Paragraph 128 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 128.
24          129.   Paragraph 129 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 129.
27          CGI’s Non-Infringement of the ’973 Patent
28
                                                     23
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 25 of 52




 1          130.   Paragraph 130 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 130.
 4          Direct Non-Infringement By CGI
 5          131.   Paragraph 131 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 131.
 8          Induced Non-Infringement by CGI
 9          132.   Paragraph 132 of the Complaint contains legal conclusions to which no response is
10   required. To the extent that a response is deemed required, Defendants deny the allegations of
11   Paragraph 132.
12          133.   Paragraph 133 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 133.
15          134.   Paragraph 134 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 134.
18          135.   Paragraph 135 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 135.
21          136.   Paragraph 136 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 136.
24          137.   Paragraph 137 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 137.
27

28
                                                     24
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 26 of 52




 1           138.    Paragraph 138 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 138.
 4           139.    Paragraph 139 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 139.
 7           Contributory Non-Infringement by CGI
 8           140.    Paragraph 140 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 140.
11           141.    Paragraph 141 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 141.
14           Willful Non-Infringement By CGI
15           142.    Paragraph 142 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 142.
18           143.    Paragraph 143 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 143.
21           144.    Paragraph 144 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 144.
24                                                COUNT II
25                       Non-Infringement of U.S. Patent No. 7,541,444 (“’200 Patent”)
26           145.    Defendants repeat and reallege its answers to Paragraphs 1 through 144 as if fully
27   set forth herein.
28
                                                       25
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 27 of 52




 1          146.    Paragraph 146 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 146.
 4          BGI Genomics’ Non-Infringement of the ’444 Patent
 5          147.    Paragraph 147 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 147.
 8          148.    Paragraph 148 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 148.
11          Direct Non-Infringement By BGI Genomics
12          149.    Paragraph 149 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 149.
15          150.    Paragraph 150 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants admit that the BGISEQ-
17   500 was developed by CGI. Defendants deny any remaining allegations of Paragraph 150.
18          151.    Defendants admit that Ex. 50 of the Complaint depicts “Representative Offices” in
19   San Francisco, Los Angeles, and San Diego, California and an “Office/Lab” in San Jose,
20   California. Defendants deny any remaining allegations of Paragraph 151 of the Complaint.
21          152.    Paragraph 152 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants admit that BGI Genomics
23   has had a presence at industry trade shows in California, including those listed in Paragraph 152
24   of the Complaint and that BGI Genomics’ CEO, Ye Yin, presented at the J.P. Morgan Health
25   Care Conference in January of 2018. Defendants deny any remaining allegations in Paragraph
26   152 of the Complaint.
27          Induced Non-Infringement by BGI Genomics
28
                                                      26
     DEFENDANTS’ ANSWER TO COMPLAINT                                               Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 28 of 52




 1          153.   Paragraph 153 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 153.
 4          154.   Paragraph 154 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 154.
 7          155.   Paragraph 155 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 155.
10          156.   Paragraph 156 of the Complaint contains legal conclusions to which no response is
11   required. To the extent that a response is deemed required, Defendants deny the allegations of
12   Paragraph 156.
13          157.   Paragraph 157 of the Complaint contains legal conclusions to which no response is
14   required. To the extent that a response is deemed required, Defendants admit that BGI
15   Genomics’ CEO, Ye Yin, presented at the J.P. Morgan Health Care Conference in January of
16   2018. Defendants deny any remaining allegations in Paragraph 157 of the Complaint.
17          158.   Paragraph 158 of the Complaint contains legal conclusions to which no response is
18   required. To the extent that a response is deemed required, Defendants deny the allegations of
19   Paragraph 158.
20          159.   Paragraph 159 of the Complaint contains legal conclusions to which no response is
21   required. To the extent that a response is deemed required, Defendants deny the allegations of
22   Paragraph 159.
23          160.   Paragraph 160 of the Complaint contains legal conclusions to which no response is
24   required. To the extent that a response is deemed required, Defendants deny the allegations of
25   Paragraph 160.
26          Contributory Non-Infringement By BGI Genomics
27

28
                                                     27
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 29 of 52




 1          161.   Paragraph 161 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 161.
 4          162.   Paragraph 162 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 162.
 7          Non-Infringement Under 271(f) By BGI Genomics
 8          163.   Paragraph 163 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 163.
11          Willful Non-Infringement By BGI Genomics
12          164.   Paragraph 164 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 164.
15          165.   Paragraph 165 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 165.
18          166.   Paragraph 166 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 166.
21          BGI Americas’ Non-Infringement of the ’444 Patent
22          167.   Paragraph 167 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 167.
25          Direct Non-Infringement By BGI Americas
26          168.   Paragraph 168 of the Complaint contains legal conclusions to which no response is
27   required. To the extent that a response is deemed required, Defendants deny the allegations of
28   Paragraph 168.
                                                     28
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 30 of 52




 1          Induced Non-Infringement By BGI Americas
 2          169.   Paragraph 169 of the Complaint contains legal conclusions to which no response is
 3   required. To the extent that a response is deemed required, Defendants deny the allegations of
 4   Paragraph 169.
 5          170.   Paragraph 170 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 170.
 8          171.   Paragraph 171 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 171.
11          172.   Paragraph 172 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 172.
14          173.   Paragraph 173 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 173.
17          174.   Paragraph 174 of the Complaint contains legal conclusions to which no response is
18   required. To the extent that a response is deemed required, Defendants deny the allegations of
19   Paragraph 174.
20          Contributory Non-Infringement by BGI Americas
21          175.   Paragraph 175 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 175.
24          176.   Paragraph 176 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 176.
27          Non-Infringement Under 271(f) By BGI Americas
28
                                                     29
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 31 of 52




 1          177.    Paragraph 177 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 177.
 4          Willful Non-Infringement By BGI Americas
 5          178.    Paragraph 178 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 178.
 8          179.    Paragraph 179 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 179.
11          180.    Paragraph 180 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 180.
14          MGI Tech’s Non-Infringement of the ’444 Patent
15          181.    Paragraph 181 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 181.
18          Direct Non-Infringement By MGI Tech
19          182.    Paragraph 182 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants admit that the MGI
21   Americas’ website states: “As the leading manufacturer and developer of BGI’s proprietary NGS
22   instrumentation, the global MGI organization provides comprehensive products and services for
23   fully-automated, real-time, whole picture and lifelong genetic analysis in life science research.”
24   Defendants admit that NGS stands for “next generation sequencing.” Defendants admit that a
25   map on MGI Tech’s website shows that it has a San Jose, California facility that is a “State-of-
26   the-art technology and development base.” Defendants deny any remaining allegations of
27   Paragraph 182 of the Complaint.
28          Induced Non-Infringement By MGI Tech
                                              30
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 32 of 52




 1          183.   Paragraph 183 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 183.
 4          184.   Paragraph 184 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 184.
 7          185.   Paragraph 185 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 185.
10          186.   Paragraph 186 of the Complaint contains legal conclusions to which no response is
11   required. To the extent that a response is deemed required, Defendants deny the allegations of
12   Paragraph 186.
13          187.   Defendants admit that Ex. 28 of the Complaint states that MGI Americas’ field
14   service engineer, Abigail Frank, “services NGS instruments and lab automated workstations at
15   CGI in San Jose, as well as external customers throughout North and South America.”
16   Defendants deny any remaining allegations of Paragraph 187 of the Complaint.
17          188.   Paragraph 188 of the Complaint contains legal conclusions to which no response is
18   required. To the extent that a response is deemed required, Defendants deny the allegations of
19   Paragraph 188.
20          189.   Paragraph 189 of the Complaint contains legal conclusions to which no response is
21   required. To the extent that a response is deemed required, Defendants deny the allegations of
22   Paragraph 189.
23          190.   Paragraph 190 of the Complaint contains legal conclusions to which no response is
24   required. To the extent that a response is deemed required, Defendants deny the allegations of
25   Paragraph 190.
26          191.   Paragraph 191 of the Complaint contains legal conclusions to which no response is
27   required. To the extent that a response is deemed required, Defendants deny the allegations of
28   Paragraph 191.
                                                     31
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 33 of 52




 1          Contributory Non-Infringement By MGI Tech
 2          192.   Paragraph 192 of the Complaint contains legal conclusions to which no response is
 3   required. To the extent that a response is deemed required, Defendants deny the allegations of
 4   Paragraph 192.
 5          193.   Paragraph 193 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 193.
 8          Non-Infringement Under 271(f) By MGI Tech
 9          194.   Paragraph 194 of the Complaint contains legal conclusions to which no response is
10   required. To the extent that a response is deemed required, Defendants deny the allegations of
11   Paragraph 194.
12          Willful Non-Infringement By MGI Tech
13          195.   Paragraph 195 of the Complaint contains legal conclusions to which no response is
14   required. To the extent that a response is deemed required, Defendants deny the allegations of
15   Paragraph 195.
16          196.   Paragraph 196 of the Complaint contains legal conclusions to which no response is
17   required. To the extent that a response is deemed required, Defendants deny the allegations of
18   Paragraph 196.
19          197.   Paragraph 197 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 197.
22          MGI Americas’ Non-Infringement of the ’444 Patent
23          198.   Paragraph 198 of the Complaint contains legal conclusions to which no response is
24   required. To the extent that a response is deemed required, Defendants deny the allegations of
25   Paragraph 198.
26          Direct Non-Infringement By MGI Americas
27          199.   Paragraph 199 of the Complaint contains legal conclusions to which no response is
28   required. To the extent that a response is deemed required, Defendants admit that the MGI
                                                     32
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 34 of 52




 1   Americas’ website states: “As the leading manufacturer and developer of BGI’s proprietary NGS
 2   instrumentation, the global MGI organization provides comprehensive products and services for
 3   fully-automated, real-time, whole picture and lifelong genetic analysis in life science research.”
 4   Defendants admit that NGS stands for “next generation sequencing.” Defendants admit that a
 5   map on MGI Tech’s website shows that it has a San Jose, California facility that is a “State-of-
 6   the-art technology and development base.” Defendants deny any remaining allegations of
 7   Paragraph 199 of the Complaint.
 8          Induced Non-Infringement By MGI Americas
 9          200.    Paragraph 200 of the Complaint contains legal conclusions to which no response is
10   required. To the extent that a response is deemed required, Defendants deny the allegations of
11   Paragraph 200.
12          201.    Paragraph 201 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 201.
15          202.    Paragraph 202 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 202.
18          203.    Paragraph 203 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 203.
21          204.    Defendants admit that Ex. 28 of the Complaint states that MGI Americas’ field
22   service engineer, Abigail Frank, “services NGS instruments and lab automated workstations at
23   Complete Genomics in San Jose, as well as external customers throughout North and South
24   America.” Defendants deny any remaining allegations of Paragraph 204 of the Complaint.
25          205.    Paragraph 205 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 205.
28
                                                       33
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 35 of 52




 1          206.   Paragraph 206 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 206.
 4          207.   Paragraph 207 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 207.
 7          208.   Paragraph 208 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 208.
10          Contributory Non-Infringement By BGI Americas
11          209.   Paragraph 209 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 209.
14          210.   Paragraph 210 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 210.
17          Non-Infringement Under 271(f) By MGI Americas
18          211.   Paragraph 211 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 211.
21          Willful Non-Infringement By MGI Americas
22          212.   Paragraph 212 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 212.
25          213.   Paragraph 213 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 213.
28
                                                     34
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 36 of 52




 1          214.   Paragraph 214 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 214.
 4          CGI’s Non-Infringement of the ’444 Patent
 5          215.   Paragraph 215 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 215.
 8          Direct Non-Infringement By CGI
 9          216.   Paragraph 216 of the Complaint contains legal conclusions to which no response is
10   required. To the extent that a response is deemed required, Defendants deny the allegations of
11   Paragraph 216.
12          Induced Non-Infringement by CGI
13          217.   Paragraph 217 of the Complaint contains legal conclusions to which no response is
14   required. To the extent that a response is deemed required, Defendants deny the allegations of
15   Paragraph 217.
16          218.   Paragraph 218 of the Complaint contains legal conclusions to which no response is
17   required. To the extent that a response is deemed required, Defendants deny the allegations of
18   Paragraph 218.
19          219.   Paragraph 219 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 219.
22          220.   Paragraph 220 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 220.
25          221.   Paragraph 221 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 221.
28
                                                     35
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 37 of 52




 1          222.   Paragraph 222 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 222.
 4          223.   Paragraph 223 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 223.
 7          224.   Paragraph 224 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 224.
10          Contributory Non-Infringement by CGI
11          225.   Paragraph 225 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 225.
14          226.   Paragraph 226 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 226.
17          Non-Infringement Under 271(f) By CGI
18          227.   Paragraph 227 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 227.
21          Willful Non-Infringement By CGI
22          228.   Paragraph 228 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 228.
25          229.   Paragraph 229 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 229.
28
                                                     36
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 38 of 52




 1           230.    Paragraph 230 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 230.
 4                                              COUNT III
 5                    Non-Infringement of U.S. Patent No. 10,480,025 (“’025 Patent”)
 6           231.    Defendants repeat and reallege its answers to Paragraphs 1 through 230 as if fully
 7   set forth herein.
 8           232.    Paragraph 232 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 232.
11           BGI Genomics’ Non-Infringement of the ’025 Patent
12           233.    Paragraph 233 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 233.
15           234.    Paragraph 234 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 234.
18           Direct Non-Infringement By BGI Genomics
19           235.    Paragraph 235 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 235.
22           236.    Paragraph 236 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants admit that the BGISEQ-
24   500 was developed by CGI. Defendants deny any remaining allegations of Paragraph 236.
25           237.    Defendants admit that Ex. 50 of the Complaint depicts “Representative Offices” in
26   San Francisco, Los Angeles, and San Diego, California and an “Office/Lab” in San Jose,
27   California. Defendants deny any remaining allegations of Paragraph 237 of the Complaint.
28
                                                      37
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 39 of 52




 1          238.    Paragraph 238 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants admit that BGI Genomics
 3   has had a presence at industry trade shows in California, including those listed in Paragraph 238
 4   of the Complaint and that BGI Genomics’ CEO, Ye Yin, presented at the J.P. Morgan Health
 5   Care Conference in January of 2018. Defendants deny any remaining allegations in Paragraph
 6   238 of the Complaint.
 7          Induced Non-Infringement by BGI Genomics
 8          239.    Paragraph 239 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 239.
11          240.    Paragraph 240 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 240.
14          241.    Paragraph 241 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 241.
17          242.    Paragraph 242 of the Complaint contains legal conclusions to which no response is
18   required. To the extent that a response is deemed required, Defendants deny the allegations of
19   Paragraph 242.
20          243.    Paragraph 243 of the Complaint contains legal conclusions to which no response is
21   required. To the extent that a response is deemed required, Defendants admit that BGI
22   Genomics’ CEO, Ye Yin, presented at the J.P. Morgan Health Care Conference in January of
23   2018. Defendants deny any remaining allegations in Paragraph 243 of the Complaint.
24          244.    Paragraph 244 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 244.
27

28
                                                      38
     DEFENDANTS’ ANSWER TO COMPLAINT                                               Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 40 of 52




 1          245.   Paragraph 245 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 245.
 4          246.   Paragraph 246 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 246.
 7          Contributory Non-Infringement By BGI Genomics
 8          247.   Paragraph 247 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 247.
11          248.   Paragraph 248 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 248.
14          Non-Infringement Under 271(f) By BGI Genomics
15          249.   Paragraph 249 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 249.
18          Willful Non-Infringement By BGI Genomics
19          250.   Paragraph 250 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 250.
22          251.   Paragraph 251 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 251.
25          252.   Paragraph 252 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 252.
28          BGI Americas’ Non-Infringement of the ’025 Patent
                                                39
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 41 of 52




 1          253.   Paragraph 253 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 253.
 4          Direct Non-Infringement By BGI Americas
 5          254.   Paragraph 254 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants deny the allegations of
 7   Paragraph 254.
 8          Induced Non-Infringement By BGI Americas
 9          255.   Paragraph 255 of the Complaint contains legal conclusions to which no response is
10   required. To the extent that a response is deemed required, Defendants deny the allegations of
11   Paragraph 255.
12          256.   Paragraph 256 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 256.
15          257.   Paragraph 257 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 257.
18          258.   Paragraph 258 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 258.
21          259.   Paragraph 259 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 259.
24          260.   Paragraph 260 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 260.
27          Contributory Non-Infringement by BGI Americas
28
                                                     40
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 42 of 52




 1          261.   Paragraph 261 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 261.
 4          262.   Paragraph 262 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 262.
 7          Non-Infringement Under 271(f) By BGI Americas
 8          263.   Paragraph 263 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 263.
11          Willful Non-Infringement By BGI Americas
12          264.   Paragraph 264 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 264.
15          265.   Paragraph 265 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 265.
18          266.   Paragraph 266 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 266.
21          MGI Tech’s Non-Infringement of the ’444 Patent
22          267.   Paragraph 267 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 267.
25          Direct Non-Infringement By MGI Tech
26          268.   Paragraph 268 of the Complaint contains legal conclusions to which no response is
27   required. To the extent that a response is deemed required, Defendants admit that the MGI
28   Americas’ website states: “As the leading manufacturer and developer of BGI’s proprietary NGS
                                                   41
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 43 of 52




 1   instrumentation, the global MGI organization provides comprehensive products and services for
 2   fully-automated, real-time, whole picture and lifelong genetic analysis in life science research.”
 3   Defendants admit that NGS stands for “next generation sequencing.” Defendants admit that a
 4   map on MGI Tech’s website shows that it has a San Jose, California facility that is a “State-of-
 5   the-art technology and development base.” Defendants deny any remaining allegations of
 6   Paragraph 268 of the Complaint.
 7          Induced Non-Infringement By MGI Tech
 8          269.    Paragraph 269 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 269.
11          270.    Paragraph 270 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 270.
14          271.    Paragraph 271 of the Complaint contains legal conclusions to which no response is
15   required. To the extent that a response is deemed required, Defendants deny the allegations of
16   Paragraph 271.
17          272.    Defendants admit that Ex. 28 of the Complaint states that MGI Americas’ field
18   service engineer, Abigail Frank, “services NGS instruments and lab automated workstations at
19   Complete Genomics in San Jose, as well as external customers throughout North and South
20   America.” Defendants deny any remaining allegations of Paragraph 272 of the Complaint.
21          273.    Paragraph 273 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 273.
24          274.    Paragraph 274 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 274.
27

28
                                                       42
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 44 of 52




 1          275.   Paragraph 275 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 275.
 4          276.   Paragraph 276 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 276.
 7          Contributory Non-Infringement By MGI Tech
 8          277.   Paragraph 277 of the Complaint contains legal conclusions to which no response is
 9   required. To the extent that a response is deemed required, Defendants deny the allegations of
10   Paragraph 277.
11          278.   Paragraph 278 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 278.
14          Non-Infringement Under 271(f) By MGI Tech
15          279.   Paragraph 279 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 279.
18          Willful Non-Infringement By MGI Tech
19          280.   Paragraph 280 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 280.
22          281.   Paragraph 281 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 281.
25          282.   Paragraph 282 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 282.
28          MGI Americas’ Non-Infringement of the ’025 Patent
                                               43
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 45 of 52




 1          283.    Paragraph 283 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 283.
 4          Direct Non-Infringement By MGI Americas
 5          284.    Paragraph 284 of the Complaint contains legal conclusions to which no response is
 6   required. To the extent that a response is deemed required, Defendants admit that the MGI
 7   Americas’ website states: “As the leading manufacturer and developer of BGI’s proprietary NGS
 8   instrumentation, the global MGI organization provides comprehensive products and services for
 9   fully-automated, real-time, whole picture and lifelong genetic analysis in life science research.”
10   Defendants admit that NGS stands for “next generation sequencing.” Defendants admit that a
11   map on MGI Tech’s website shows that it has a San Jose, California facility that is a “State-of-
12   the-art technology and development base.” Defendants deny any remaining allegations of
13   Paragraph 284 of the Complaint.
14          Induced Non-Infringement By MGI Americas
15          285.    Paragraph 285 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 285.
18          286.    Paragraph 286 of the Complaint contains legal conclusions to which no response is
19   required. To the extent that a response is deemed required, Defendants deny the allegations of
20   Paragraph 286.
21          287.    Paragraph 287 of the Complaint contains legal conclusions to which no response is
22   required. To the extent that a response is deemed required, Defendants deny the allegations of
23   Paragraph 287.
24          288.    Paragraph 288 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 288.
27          289.    Defendants admit that Ex. 28 of the Complaint states that MGI Americas’ field
28   service engineer, Abigail Frank, “services NGS instruments and lab automated workstations at
                                                     44
     DEFENDANTS’ ANSWER TO COMPLAINT                                                Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 46 of 52




 1   Complete Genomics in San Jose, as well as external customers throughout North and South
 2   America.” Defendants deny any remaining allegations of Paragraph 289 of the Complaint.
 3          290.   Paragraph 290 of the Complaint contains legal conclusions to which no response is
 4   required. To the extent that a response is deemed required, Defendants deny the allegations of
 5   Paragraph 290.
 6          291.   Paragraph 291 of the Complaint contains legal conclusions to which no response is
 7   required. To the extent that a response is deemed required, Defendants deny the allegations of
 8   Paragraph 291.
 9          292.   Paragraph 292 of the Complaint contains legal conclusions to which no response is
10   required. To the extent that a response is deemed required, Defendants deny the allegations of
11   Paragraph 292.
12          293.   Paragraph 293 of the Complaint contains legal conclusions to which no response is
13   required. To the extent that a response is deemed required, Defendants deny the allegations of
14   Paragraph 293.
15          Contributory Non-Infringement By BGI Americas
16          294.   Paragraph 294 of the Complaint contains legal conclusions to which no response is
17   required. To the extent that a response is deemed required, Defendants deny the allegations of
18   Paragraph 294.
19          295.   Paragraph 295 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 295.
22          Non-Infringement Under 271(f) By MGI Americas
23          296.   Paragraph 296 of the Complaint contains legal conclusions to which no response is
24   required. To the extent that a response is deemed required, Defendants deny the allegations of
25   Paragraph 296.
26          Willful Non-Infringement By MGI Americas
27

28
                                                     45
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 47 of 52




 1          297.    Paragraph 297 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 297.
 4          298.    Para graph 298 of the Complaint contains legal conclusions to which no response
 5   is required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 298.
 7          299.    Paragraph 299 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 299.
10          CGI’s Non-Infringement of the ’025 Patent
11          300.    Paragraph 300 of the Complaint contains legal conclusions to which no response is
12   required. To the extent that a response is deemed required, Defendants deny the allegations of
13   Paragraph 300.
14          Direct Non-Infringement By CGI
15          301.    Paragraph 301 of the Complaint contains legal conclusions to which no response is
16   required. To the extent that a response is deemed required, Defendants deny the allegations of
17   Paragraph 301.
18          Induced Non-Infringement by CGI
19          302.    Paragraph 302 of the Complaint contains legal conclusions to which no response is
20   required. To the extent that a response is deemed required, Defendants deny the allegations of
21   Paragraph 302.
22          303.    Paragraph 303 of the Complaint contains legal conclusions to which no response is
23   required. To the extent that a response is deemed required, Defendants deny the allegations of
24   Paragraph 303.
25          304.    Paragraph 304 of the Complaint contains legal conclusions to which no response is
26   required. To the extent that a response is deemed required, Defendants deny the allegations of
27   Paragraph 304.
28
                                                     46
     DEFENDANTS’ ANSWER TO COMPLAINT                                               Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 48 of 52




 1          305.   Paragraph 305 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 305.
 4          306.   Paragraph 306 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 306.
 7          307.   Paragraph 307 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 307.
10          308.   Paragraph 308 of the Complaint contains legal conclusions to which no response is
11   required. To the extent that a response is deemed required, Defendants deny the allegations of
12   Paragraph 308.
13          309.   Paragraph 309 of the Complaint contains legal conclusions to which no response is
14   required. To the extent that a response is deemed required, Defendants deny the allegations of
15   Paragraph 309.
16          Contributory Non-Infringement by CGI
17          310.   Paragraph 310 of the Complaint contains legal conclusions to which no response is
18   required. To the extent that a response is deemed required, Defendants deny the allegations of
19   Paragraph 310.
20          311.   Paragraph 311 of the Complaint contains legal conclusions to which no response is
21   required. To the extent that a response is deemed required, Defendants deny the allegations of
22   Paragraph 311.
23          Non-Infringement Under 271(f) By CGI
24          312.   Paragraph 312 of the Complaint contains legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants deny the allegations of
26   Paragraph 312.
27          Willful Non-Infringement By CGI
28
                                                     47
     DEFENDANTS’ ANSWER TO COMPLAINT                                              Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 49 of 52




 1           313.    Paragraph 313 of the Complaint contains legal conclusions to which no response is
 2   required. To the extent that a response is deemed required, Defendants deny the allegations of
 3   Paragraph 313.
 4           314.    Paragraph 314 of the Complaint contains legal conclusions to which no response is
 5   required. To the extent that a response is deemed required, Defendants deny the allegations of
 6   Paragraph 314.
 7           315.    Paragraph 315 of the Complaint contains legal conclusions to which no response is
 8   required. To the extent that a response is deemed required, Defendants deny the allegations of
 9   Paragraph 315.
10                                RESPONSE TO PRAYER FOR RELIEF
11           316.    Defendants deny that Plaintiff is entitled to any of the requested relief and denies
12   any and all allegations contained within the Prayer for Relief of the Complaint.
13                            RESPONSE TO DEMAND FOR JURY TRIAL
14           317.    Plaintiff’s request for a jury trial does not require a response by Defendants.
15   Defendants also request a jury trial of all issues triable to a jury in this action.
16                                       AFFIRMATIVE DEFENSES
17           318.    Defendants repeat and reallege its answers to Paragraphs 1 through 317 as if fully
18   set forth herein.
19           319.    Defendants deny that Illumina is entitled to any relief against Defendants.
20           320.    Without assuming any burden of proof that it would not otherwise bear,
21   Defendants assert the following separate and additional defenses, all of which are pled in the
22   alternative, and none of which constitute an admission that Defendants are in any way liable to
23   Plaintiffs, that Plaintiffs have been or will be injured or damaged in any way, or that Plaintiffs are
24   entitled to any relief whatsoever. As a defense to the Complaint and each and every allegation
25   contained therein (unless specifically stated otherwise), Defendants allege each of the following:
26                              FIRST DEFENSE – NONINFRINGEMENT
27

28
                                                         48
     DEFENDANTS’ ANSWER TO COMPLAINT                                                        Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 50 of 52




 1          321.    Defendants have not infringed, and are not infringing, directly, contributorily, or
 2   by inducement, any valid claim of the Asserted Patents. Defendants are not liable in any respect
 3   for any alleged infringement of the Asserted Patents by any other individual or entity.
 4                                 SECOND DEFENSE – INVALIDITY
 5          322.    Each claim of Plaintiffs’ asserted patents is invalid for failing to comply with one
 6   or more of the requirements for patentability under, including but not limited to, 35 U.S.C. §§
 7   101, 103, 112, and the judicial doctrine of obviousness-type double patenting. By way of
 8   example only, claim 3 of the ’444 Patent is obvious over Zavgorodny 1991 and/or Zavgorodny
 9   2000, and claim 13 of the ’973 Patent and claim 1 of the ’025 Patent are obvious over
10   Zavgorodny 1991 and/or Zavgorodny 2000, in combination with either or both Tsien or Ju.3 Also
11   by way of example, claim 1 of each of Plaintiffs’ asserted patents is also invalid for failing to
12   sufficiently describe an azido protecting group such that one of ordinary skill would have known
13   that the inventors were in possession of the claimed invention as of the filing date. As a further
14   example, claim 1 of each of Plaintiffs’ asserted patents is also invalid for being overly broad in
15   scope and not adequately supported by enabling disclosure.
16          THIRD DEFENSE – ESTOPPEL, LACHES, WAIVER, ACQUIESCENCE &
17                                      UNREASONABLE DELAY
18          323.    Illumina’s claims are barred, in whole or in part, by the doctrines of estoppel,
19   laches, waiver, acquiescence, and/or unreasonable delay because Illumina unreasonably delayed
20   in bringing suit until well after the relevant events occurred. Illumina unreasonably delayed in
21   bringing suit until well after each of these effects occurred, despite the substantial harm they
22   allegedly produced. Assuming arguendo that any actionable harm occurred, this delay, in part,
23   prevented Defendants from curing any injury with Illumina, causing material prejudice and injury
24
     3
25    Roger Y. Tsien et al., WO 91/06678 A1 (published May 16, 1991) (“Tsien”); Jingyue Ju et al.,
     U.S. Patent 6,664,079 B2 (Dec. 16, 2003) (“Ju”); Sergey Zavgorodny et al., 1-Alkylthioalkylation
26   of Nucleoside Hydroxyl Functions and Its Synthetic Applications, TETRAHEDRON LETTERS
     32:7593-96 (1991) (“Zavgorodny”); S.G. Zavgorodny et al., S,X-Acetals in Nucleoside
27   Chemistry, III, Synthesis of 2- and 3-O-Azidomethyl Derivatives of Ribonucleosides,
     NUCLEOSIDES, NUCLEOTIDES & NUCLEIC ACIDS 19:1977-91 (2000) (“Zavgorodny
28   2000”).
                                                     49
     DEFENDANTS’ ANSWER TO COMPLAINT                                                  Case No. 20-cv-01465-WHO
         Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 51 of 52




 1   to Defendants. Illumina has known that BGI Genomics has offered sequencing services in
 2   foreign countries and that CGI has had a research facility in the Silicon Valley as of 2010, when
 3   CGI filed a motion to transfer a suit brought by Illumina to this District. Illumina Inc. et al v.
 4   Complete Genomics Inc., Case No. 3:10-cv-05542-EDL Dkt. at 12.
 5                        FOURTH DEFENSE – STATUTE OF LIMITATIONS
 6           324.    Illumina’s purported claims for patent infringement are barred, in whole or in part,
 7   to the extent that they allege acts of infringement barred by the statute of limitations. 35 U.S.C §
 8   286 states that “no recovery shall be had for any infringement committed more than six years
 9   prior to the filing of the complaint or counterclaim for infringement in the action.” See 35 U.S.C.
10   § 286. Therefore, Illumina is not entitled to recover damages from any period before six years
11   prior to the filing of the complaint in this matter.
12                        FIFTH DEFENSE – ADEQUATE REMEDY AT LAW
13           325.    Illumina has an adequate remedy and the alleged injury to Illumina is not
14   immediate or irreparable at law. Any injury, to the extent any occurred, could be cured with
15   damages alone. Accordingly, there is no factual or legal basis for a grant of equitable relief.
16                       RESERVATION OF ALL AFFIRMATIVE DEFENSES
17           326.    Defendants reserve the right to offer any other and additional defense that is now
18   or may become available or appear during, or as a result of, discovery proceedings in this action.
19

20

21

22

23

24

25

26

27

28
                                                            50
     DEFENDANTS’ ANSWER TO COMPLAINT                                                  Case No. 20-cv-01465-WHO
        Case 3:20-cv-01465-WHO Document 43 Filed 03/19/20 Page 52 of 52




 1    Dated: March 19, 2020              Respectfully submitted,
 2                                       ARNOLD & PORTER KAYE SCHOLER LLP
 3
                                         By:    /s/ Katie J.L. Scott
 4

 5                                       Attorneys for Defendants

 6                                       BGI AMERICAS CORP., MGI TECH CO.
                                         LTD., MGI AMERICAS INC., and COMPLETE
 7                                       GENOMICS INC.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          51
     DEFENDANTS’ ANSWER TO COMPLAINT                                   Case No. 20-cv-01465-WHO
